Citation Nr: 0940737	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  03-10 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to December 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Veteran appeared at a hearing at the RO before the 
undersigned Veterans Law in September 2005.  A transcript of 
the hearing is of record.  

In February 2006, the Board remanded the appeal for further 
development to include a VA examination.  In June 2007, the 
Board denied service connection for hepatitis C.  The Veteran 
appealed that denial to the United States Court of Appeals 
for Veterans Claims (Court).  In December 2007, the Court 
issued an order granting a joint motion to remand, vacating 
the June 2007 Board decision and remanding the matter to the 
Board.  The Board remanded this matter for further 
development in April 2008.  The requested development has 
been accomplished.  


FINDING OF FACT

The Veteran's current hepatitis C is of service origin.  


CONCLUSION OF LAW

Hepatitis C was incurred in service.  38 U.S.C.A. § 1110 
(West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 494- 97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) 
(lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

The Board may not reject the credibility of the veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).


"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
Mere suspicion or doubt as to the truth of any statements 
submitted, as distinguished from impeachment or contradiction 
by evidence or known facts, is not justifiable basis for 
denying the application of the reasonable doubt doctrine if 
the entire, complete record otherwise warrants invoking this 
doctrine.  The reasonable doubt doctrine is also applicable 
even in the absence of official records, particularly if the 
basic incident allegedly arose under combat, or similarly 
strenuous conditions, and is consistent with the probable 
results of such known hardships.  38 C.F.R. § 3.102.

The Veteran has currently been diagnosed as having hepatitis 
C.  

The Veteran's service treatment records reveal that he was 
hospitalized from May 19, 1970, to July 8, 1970.  At the time 
of admission, the Veteran's chief complaint was jaundice.  He 
stated that prior to admission had been in overall good 
health.  The Veteran noted that approximately five days prior 
to admission, he began to have general malaise and increased 
fatigability.  His urine subsequently turned dark brown and 
he had loss of appetite and some nausea.  He had recently 
developed jaundice.  The Veteran indicated that he had had 
contact with an individual who later came down with 
infectious hepatitis within the past two or three weeks.  
There was no history of fever, chills, sweats, vomiting, 
abdominal pain, or diarrhea.  There was also no history of 
needles, eating clams, or any drug ingestion.  The Veteran's 
hospital course was noted to be totally benign and he never 
felt bad.  A discharge diagnosis of infectious hepatitis was 
rendered.  

The Veteran was not noted to have active signs of hepatitis 
at the time of his October 1970 service separation; however, 
the prior diagnosis of infectious hepatitis was noted at the 
time of the examination.  

At his September 2005 hearing, the Veteran stated that he had 
had hepatitis in service.  He further testified that he was 
not diagnosed with hepatitis C until around 2000.  He noted 
that he had been seen by a private physician for his 
hepatitis problems prior to coming to the hearing.  The 
Veteran indicated that it was his belief that the hepatitis 
that he currently had was the same type of hepatitis that he 
had in service.  He reported that he was currently on social 
security disability, which included hepatitis C as one of the 
bases for the award.  

In conjunction with the hearing, the Veteran submitted a 
document that had been filled out by his private physician, 
P. Vankineni, M.D., who specialized in gastroenterology.  In 
the document, Dr. Vankineni answered yes to the following 
statements:  (1) The Hepatitis C Virus (HCV) was first 
discovered in 1989.  (2) Prior to 1989, people suffering from 
Hepatitis C could not be diagnosed with the condition.  (3) 
The majority of acutely infected HCV patients are 
asymptomatic and have a clinically mild course; however, some 
patients suffer from symptoms similar to those in other forms 
of acute viral hepatitis, including jaundice, malaise, 
nausea, right upper quadrant pain, etc.; in patients who 
experience acute symptoms, the illness typically lasts for 
two to twelve weeks.  (4) The risk of chronic infection after 
an acute episode is high (handwritten 20%); (5) If the 
veteran was diagnosed with infectious hepatitis and 
hospitalized from May 19, 1970, to July 8, 1970, and is now 
diagnosed with HCV then is it at least as likely as not that 
he was actually suffering from HCV in 1970.  The paper also 
contains the statement, with no specific space for 
endorsement by the physician, that while persistent infection 
following acute infection exists in 60 to 85 percent of those 
infected with HCV, 15 to 40 percent do not suffer from 
persistent infection.  

The Veteran was afforded a VA examination in April 2006.  At 
the time of the examination, the Veteran indicated that he 
had had his gallbladder taken out due to polyps in 2004.  He 
stated that he had had hepatitis C since 1970, which he 
caught while on active service.  He was hospitalized for 50 
days and was normal thereafter.  The Veteran indicated that 
he had been diagnosed with hepatitis C around seven years 
ago.  He noted that he was diagnosed at the University of 
Alabama and stated that he became sick, lost weight, and had 
no energy.  Ever since that time he felt lethargic.  He was 
started on experimental medication in September 2005 but 
after 2.5 months he turned anemic and the treatment was 
stopped.  

The Veteran stated that he had stopped drinking alcohol about 
20 years ago.  He had started drinking in high school but did 
not have any alcohol related problems.  He indicated that he 
used to smoke marijuana and snort cocaine.  The Veteran 
denied intravenous cocaine abuse.  He had intravenous fluids 
while on active duty for gastroenteritis.  He had tried 
cocaine in the 1980's.  The examiner also noted that the 
Veteran reported having had sexually transmitted diseases, 
probably chlamydia and gonorrhea, in the 1970's, and he was 
treated with penicillin.  

Current medication included folic acid; multivitamin; 
methadone and valium for nerves; and Vitamin E.  Following 
examination, a diagnosis of chronic hepatitis C was rendered.  
The examiner noted that the Veteran had received interferon 
and Ribavirin treatment which had been discontinued because 
of side effects.  He also observed that the Veteran had a 
history of cocaine abuse which was now in remission.  The 
examiner stated that he could not offer an opinion relating 
to the etiology without resorting to conjecture or 
speculation.  He noted that the Veteran had a history of 
infectious hepatitis while on active duty most probably due 
to hepatitis A.  

In a May 2008 addendum to his September 2005 statement, Dr. 
Vankineni included a handwritten explanation that the Veteran 
had acute hepatitis in 1970 and was diagnosed with hepatitis 
C in 1994.  He also had positive testing confirmed in 2001.  
He was treated with Interferon and Rebatol in 2005-2006, but 
was unable to tolerate the medications and they were stopped.  

In conjunction with the April 2008 Board remand, the Veteran 
was afforded a VA examination in April 2009.  At the time of 
the examination, the Veteran reported having had foot surgery 
prior to his entry into the military.  He also noted having 
had back surgery in 1973 due to a job injury.  The Veteran 
further reported long term intravenous drug use but stated 
that he did not share needles.  

Following examination, the examiner rendered diagnoses of (1) 
acute infectious hepatitis in 1970 with no serology available 
to help determine with certainty the type of hepatitis he 
had; and (2) chronic hepatitis C.  The examiner noted that 
hepatitis C can have an acute hepatitis such that he 
experienced in 1970; however, the virus is not effectively 
cleared in many cases and becomes a chronic hepatitis C 
disease state.  The examiner noted that the Veteran did not 
recall any blood transfusions over the course of his life.  
The examiner also indicated that the Veteran readily 
acknowledged intravenous drug use but stated that he did not 
share needles during his lifetime.  In addition, the Veteran 
had only one clinically evident episode of chronic hepatitis.  
The examiner stated that in terms of the type of hepatitis 
either hepatitis A or C could be clinically silent during the 
acute phase so either one could have accounted for the acute 
infectious hepatitis.  

The examiner indicated that it was her opinion that one could 
not determine whether the acute hepatitis in 1970 represented 
either acute hepatitis A or C without resort to speculation 
or conjecture.  She noted that it was certainly possible that 
the 1970 hepatitis was hepatitis A and that the Veteran 
contracted hepatitis C at another time.  However, the 
opposite was also possible, and therefore, she was unable to 
tell which hepatitis accounted for that 1970 episode and 
whether or not the Veteran may have contracted hepatitis C in 
the military.  She noted that it was possible but no way to 
say with certainty without resorting to speculation.  

In essence, we have three medical opinions based on the same 
set of facts.  The Veteran's service treatment records reveal 
that he was treated for infectious hepatitis in service.  The 
Board further notes that the Veteran has currently been found 
to have hepatitis C.  The Board also observes that there 
appears to have been no way to diagnose hepatitis C prior to 
1989; consequently, the technology to render such a diagnosis 
was not available in 1970.  The question becomes whether the 
Veteran's current hepatitis C is related to his infectious 
hepatitis episode in service.  

In this regard, the Board notes that the Veteran's private 
physician has endorsed the statement that if the Veteran was 
diagnosed with infectious hepatitis and hospitalized from May 
19, 1970, to July 8, 1970, and was now diagnosed with HCV 
then is it at least as likely as not that he was suffering 
from HCV in 1970.  The September 2005 document appears to 
have been prepared for the physician to answer "yes" or 
"no" and that he initially provided no explanation when 
filling out the form in September 2005.  Moreover, while Dr. 
Vankineni added handwritten notations in the explanation 
portion of the document in a May 2008 update, the handwritten 
notes provided a history of treatment and findings as opposed 
to an actual rationale.  Nevertheless, the opinion is 
favorable to the Veteran.  

In contrast, based on essentially the same facts as recited 
by Dr. Vankineni in his May 2008 explanatory statement, the 
April 2006 VA examiner, while indicating that the infectious 
hepatitis that the Veteran had while on active duty was most 
probably hepatitis A, stated that he could not offer an 
opinion relating to the etiology of the Hepatitis C without 
conjecture or speculation.  Similarly, the April 2009 VA 
examiner indicated that while one could not determine whether 
the acute hepatitis in 1970 represented either acute 
hepatitis A or C without resort to speculation or conjecture, 
it was possible that the 1970 hepatitis was hepatitis A and 
that the veteran contracted hepatitis C at another time, or 
that the hepatitis in 1970 was hepatitis C.  In other words, 
either scenario was equally possible.

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  Gilbert v. Derwinski, 1 Vet. App. 49, 
at 54 (1990).  Based on the same facts, the medical evidence 
is a least in equipoise as to whether the veteran's current 
Hepatitis C is at least as likely as not related to his 
infectious hepatitis in service.  As the Veteran has been 
shown to have had infectious hepatitis in service; he 
currently has hepatitis C; and the medical evidence is at 
least in equipoise concerning whether the episode of 
hepatitis in service was hepatitis C, reasonable doubt must 
be resolved in favor of the Veteran.  Thus, service 
connection is warranted for chronic hepatitis C.

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA is not 
applicable where further assistance would not aid the 
appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); see also VAOPGCPREC 5- 2004; 
69 Fed. Reg. 59989 (2004) (holding that the notice and duty 
to assist provisions of the VCAA do not apply to claims that 
could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid him in 
substantiating his claim.


ORDER

Service connection for hepatitis C is granted.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


